Citation Nr: 1810054	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-16 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES


1.  Entitlement to an initial rating greater than 30 percent prior to August 5, 2015, and a rating in excess of 60 percent from that date, for ischemic heart disease.
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected ischemic heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 rating decision in which the RO granted service connection for ischemic heart disease, assigning a 10 percent rating, effective April 7, 2010.  In May 2011, the Veteran filed a notice of disagreement (NOD) with the assigned rating.  In May 2012, a Decision Review Officer (DRO) issued a statement of the case (SOC), as well as rating decision in which the Veteran was awarded an initial 30 percent rating for his heart disability, effective April 7, 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2012.

In February 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  As noted in the hearing transcript, it was verified that the single issue before the Board is entitlement to a rating in excess of 30 percent for the Veteran's service-connected ischemic heart disease.  (Notably, the Veteran has a separate appeal with respect to a zero percent (noncompensable) rating for residuals scars resulting from his coronary artery bypass surgery, and that matter is currently in remand status)  

In June 2016, the Board expanded the appeal to include a claim for a TDIU due to service-connected heart disease (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)). and remanded for development and adjudication the Veteran's claims for a higher rating for heart disease and for a TDIU due to that disability.  After accomplishing further action, the agency of original jurisdiction (AOJ) issued a December 2016 rating decision that increased, from 30 to 60 percent, the rating for the Veteran's ischemic heart disease, effective August 5, 2015.  The AOJ also denied entitlement to a TDIU.  A supplemental SOC (SSOC)) was issued that same month that addressed only the issue of entitlement to a TDIU.  Both matters were then returned to the Board.

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for heart disease, this claim is characterized in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126  (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).   Moreover, although, as indicated above, the AOJ awarded higher disability ratings during the pendency of the appeal, as the Veteran has not been granted the maximum available benefit for his heart disease prior to or since August 5, 2015 (which he is presumed to seek), the Board has now characterized the claim involving evaluation of heart disease to encompass requests for a higher raring at each stage.  Id; see AB v. Brown, 6 Vet. App. 35,38 (1993).

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  The Virtual VA file includes additional copies of VA/QTC examination and diagnostic testing reports.  All such records have been reviewed.

For reasons expressed below, the claims on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted.

The Board observes that VA regulation requires the AOJ to furnish the Veteran and his representative an SSOC if the AOJ receives additional pertinent evidence after an SOC or the most recent SSOC had been issued and before the appeal is certified to the Board.  See 38 C.F.R. § 19.31 (2017).  Furthermore, any pertinent evidence submitted by a claimant or his representative after an appeal is certified to the Board must be referred to the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304(c) (2017); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).  The Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 501, Pub L. 112-154, 126 Stat. 1165 (August 6, 2012), however, amended 38 U.S.C.A. § 7105 by adding new paragraph (e) and providing that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See 38 U.S.C. § 7105(e) (2012); see also VA Fast Letter 14-02 (May 2, 2014).  However, the substantive appeal in this case was filed in June 2012.

As discussed above, the Veteran's disability rating assigned for his service-connected was increased during the pendency of his appeal, in December 2016 after the higher rating claim was remanded by the Board in June 2016.  Notably, while the AOJ did issue a rating decision wherein it increased the Veteran's disability rating to 60 percent, effective August 5, 2015, the AOJ did not also issue a corresponding SSOC.  Indeed, the December 2016 SSOC is limited to the issue of entitlement to a TDIU.

Furthermore, after the matters were re-certified for appeal to the Board in January 2017, the Veteran submitted a VA heart conditions disability benefits questionnaire (DBQ), which had been completed by his private physician, Dr. S.K., in January 2016.  The report, which was received by the RO on February 21, 2017, was not accompanied by a waiver of AOJ consideration in the first instance.  Notably, although the DBQ was completed by the Veteran's private physician prior to when the case was last previously before the Board, it was not of record at that time.  Dr. S.K. also included findings relevant to the evaluation of the Veteran's heart disease, to include its occupational effects, during the appeal period. 

As regards the specific findings made by Dr. S.K., the Board notes that they differ in estimation of METs achievable by the Veteran from that which was estimated by a QTC examiner who examined the Veteran in August 2016.  Although Dr. S.K.'s findings could support a higher rating under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005, the later findings cause the Board to question whether Dr. S.K.'s estimation reflected a true worsening of the Veteran's disability as opposed to flare-up of disability.

As regards the QTC examination, the Board notes that in its June 2016 remand, the Board ordered the AOJ to "arrange for the Veteran to undergo VA cardiology examination by a physician who specializes in cardiovascular disease."  The QTC examination was conducted by a family practitioner; there is no indication that the QTC examiner specializes in cardiovascular disease.  The Board does not question the competency of the QTC examiner as a medical professional; however, given the conflicting evidence of record concerning the Veteran's estimated achievable METs and the fact that the Veteran is unable to undergo exercise-based stress testing, the Board determined that a physician who has a demonstrated specialty in cardiovascular disease would best be qualified to evaluate the Veteran and render an opinion as to the severity of the Veteran's cardiovascular disease.  

Overall, the Board finds that the matters on appeal must again be remanded in order to ensure compliance with the Board's prior remand orders and for issuance of an SSOC.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); 38 C.F.R. § 20.1304(c).  On remand, the AOJ should seek to obtain a medical opinion as set forth below from a cardiologist or physician who otherwise specializes in cardiovascular disease.  

Prior to arranging for a new medical opinion (and, if deemed necessary, further examination), to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records.

As for VA records, the electronic claims file currently included VA treatment records from the Loma Linda VA Medical Center (VAMC) dated through June 2016.  However, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, records of treatment of the Veteran from the Loma Linda VAMC, dated since June 2016, must be associated with the claims file. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly as regards private (non-VA) medical treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1).  But see 38 U.S.C. § 5103(b)(3) (clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  

The AOJ should readjudicate the Veteran's claim for a higher initial rating for heart disease and for a TDIU due to that disability de novo, in light of all relevant evidence associated with the record during the relevant time period.  Also, in adjudicating the claim for higher ratings, the AOJ should whether any or any further "staged rating" of the disability is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Loma Linda VAMC (and any associated facility(ies) all outstanding  records of evaluation and/or treatment of the Veteran, dated since June 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from a cardiologist, or appropriate physician who otherwise specializes in the evaluation of and treatment for cardiovascular disease, an opinion addressing the severity of the Veteran's heart disease, based on claims file review, if possible.

Only arrange for the Veteran to undergo further examination, by a cardiologist, or appropriate physician who otherwise specializes in the evaluation of and treatment for cardiovascular disease, if deemed necessary in the judgment of the individual designated to provide the requested opinion.

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

Following review of the record, the physician should provide an assessment of the Veteran's estimated achievable workload METs during the applicable time period (i.e., from April 7, 2010, forward).  The physician should indictee whether he/she agrees with the 2013 and 2015 examiners' assessments based on an interview with the Veteran that the Veteran could achieve a workload of 5 to 7 METs at the time of those examinations, or with the 2016 QTC examiner's estimation that the Veteran's achievable METs decreased to 3 to 5 in or around January 2014.  

The physician should also review the DBQ completed by the Veteran's private physician Dr. S.K. in January 2016 and state whether the evidence of supports Dr. S.K.'s estimation that the Veteran was able to achieve of workload of only 1 to 3 METs and whether such decreased in ability was permanent or represented a flare-up in disability.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence of record, to include the Veteran's lay assertions regarding the nature and severity of his cardiac symptoms.

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims for higher ratings for ischemic heart disease and for a TDIU due that disability in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and all legal authority (to include with respect to the higher ratings claim, consideration of whether any, or any further, staged rating of the disability is appropriate).

7  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App.369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate  action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

